Opinión disidente del
Juez-Asociado Señor Sifre
en la cual concurre el Juez Asociado Señor Pérez Pimentel.
Discrepo de la opinión del Juez Asociado Sr. Ortiz, por-que sin necesidad de invocar o discutir la doctrina que re-quiere que la prueba de la posesión continua del estado de hijo natural “ha de ser robusta y convincente”, la presen-tada en este caso no justifica que se confirme la sentencia apelada.
En la demanda presentada en este litigio se solicita que se declare que Migdalia es hija natural del demandado, por-que (1) nació de padres “que sostuvieron relaciones de con-cubinato”; (2) el demandado “siempre ha tenido a dicha menor como su hija, tratándola como tal en público y en privado, habiendo provisto a la demandante antes del alum-bramiento de dicha menor, con medios para su cuidado y atención y para su alumbramiento”, y (3) “Migdalia Figueroa siempre se ha encontrado y se encuentra, en la posesión continua de hija natural del demandado ...”
Nos dice el mencionado magistrado que la corte senten-ciadora erró “al concluir que se había probado que María Figueroa Fuentes y Telesforo Díaz habían vivido juntos en *203concubinato”, pero invocando la doctrina de que “la apela-ción se da contra la sentencia y no contra los fundamentos de la opinión”, sostiene la que fué dictada, por entender que, “en vista de las circunstancias especiales de este caso, se probó la posesión continua del estado”.
El análisis que hace de la prueba está dividido en dos partes. En una estudia la presentada para demostrar la existencia del concubinato y llega a la conclusión de que es insuficiente. En la otra, se refiere a la prueba que según su criterio demuestra “la posesión continua del estado”, dicién-donos:
“Examinemos la prueba presentada en este caso. De acuerdo con la prueba presentada por la parte demandante y creída por el tribunal a quo, en cuanto a la posesión de estado en sí, cuando la madre estaba en el hospital, el demandado le envió $10. En otra ocasión, el demandado le pidió a la madre, por conducto de una tercera persona, que le enviara a la niña para él reco-nocerla conjuntamente con su esposa. La demandante envió a la niña tres veces a casa del demandado y en una de esas tres ocasiones el demandado cogió a la niña en los brazos y la tuvo como dos horas. La esposa del demandado también decía que le dieran la niña a ella y al demandado para ellos reconocerla.”
Siendo la opinión del Juez Asociado Sr. Ortiz, con la que estoy enteramente de acuerdo, la de que “un hijo nacido fuera de matrimonio con posterioridad a las fechas de aprobación de las leyes 229 de 1942 y 243 de 1945, tiene que demostrar, en una acción de filiación, que en cuanto a él se ha cumplido con los preceptos y requisitos del artículo 125 del Código Civil”, en este caso con los del inciso 2 de dicho artículo, no alcanzamos a comprender la razón en que se funda para resolver que Migdalia estuvo en la posesión continua del estado de hija natural del demandado.
Manifiesta que “Considerada aisladamente, se podría ale-gar que esa prueba no es vigorosa ni robusta, bajo la regla que ha venido prevaleciendo en esta jurisdicción, y que ahora descartamos”, pero que, “considerando el problema como uno *204de preponderancia de la prueba que sea creída por el tribunal inferior, en forma que no sea claramente errónea, y como uno de búsqueda y demostración de la verdad, esa prueba debe ser considerada desde el punto de vista de las circunstancias totales de este caso”.
De acuerdo con las disposiciones del inciso 2 del citado artículo 125 del Código Civil, el padre está obligado a reco-nocer al hijo cuando éste “se halle en la posesión continua del estado de hijo natural del padre demandado, justificada por actos del mismo padre o de su familia”. (Bastardillas nues-tras.) Sin actuar bajo la influencia de la doctrina sobre “la prueba robusta y convincente”, acerca de la cual no estoy expresando criterio alguno, por ser innecesario, y aplicando la de la preponderancia de la prueba “a las circunstancias totales de este caso”, como lo hace el Juez Ortiz, y dentro de la interpretación más liberal que quiera dársele al adje-tivo continuo, es obvio que se incurre en evidente error al considerar que la prueba presentada establece la existencia del requisito de la posesión de estado, a través de los actos que define la ley. No puedo convenir con que una prueba que, según dicho magistrado, “en cuanto a la posesión de estado en sí” demuestra, (a) que cuando la madre estaba en el hospital, el demandado le envió $10; (b) que en otra ocasión, éste le pidió a la madre, por conducto de una tercera persona, que le enviara a la niña para él reconocerla conjun-tamente con su esposa; (c) que la demandante envió a Mig-dalia tres veces a casa del demandado, quien en una ocasión la retuvo en sus brazos durante dos horas, y (d) que la esposa del demandado también decía que le diera la niña para reconocerla, justifica la mencionada conclusión.(1) Es *205errónea la conclusión, como cuestión de derecho, por ser con-secuencia de una interpretación equivocada del concepto jurí-dico de la posesión continua del estado de hijo natural, así como de los actos que se requieren para establecerlo.
La posesión continua de estado debe exteriorizarse por actos que demuestren la intención del padre o de su familia en su caso, de tener como hijo natural al que pretenda ser reconocido, esto es, que descubran la intención de conside-rarlo y tratarlo como tal. El lapso de tiempo durante el cual han de manifestarse dichos actos no es de vital impor-tancia, siempre que permita que se manifiesten. Lo que si tiene importancia, y fundamentalísima, es que los mismos sean expresivos de perseverancia en exteriorizar la intención de considerar como hijo al que sostiene serlo. Manifiesta el Juez Asociado Sr. Ortiz, que: “Fué corto el período de tiempo en que se pudieron realizar los hechos que daban lugar a la posesión de estado”, y que, “debemos considerar que si fue-ron relativamente pocos los actos del demandado y su fami-lia, ello posiblemente se debió a la fecha en que fué radicada la demanda”. (Bastardillas nuestras.) La niña nació en 19 de diciembre de 1948 y el pleito fué radicado nueve meses después. Si el supuesto padre tuvo la intención de recono-cer a Migdalia como hija natural, pudo haber manifestado esa intención durante ese lapso de tiempo por actos demos-trativos de esa voluntad. No lo hizo.
Lo que impide, a mi juicio, el reconocimiento en este caso, no es el elemento tiempo; es la ausencia de aquellos actos que se requieren para que pueda llegarse a la conclusión de *206derecho de que concurre el requisito legal de la posesión de estado. Como hemos visto, el propio autor de la opinión los considera “relativamente pocos”, y dice que “ello posible-mente se debió a la fecha en que fué radicada la demanda”. Especula alrededor de un elemento fundamental de la causa de acción, que no puede ni debe ser objeto de conjeturas.
Entiende el Juez Asociado Sr. Ortiz, que existen ciertas circunstancias en este litigio que justifican su conclusión. Nos dice que, “Criterio esencial en esta clase de casos, es el de evitar reclamaciones fraudulentas en cuanto al status de un hijo como miembro de una familia”, pero que, “si el pro-pio padre tiene la oportunidad de comparecer, declarar y presentar prueba, quedan reducidas las probabilidades de alegaciones falsas de filiación.” No estamos en completo desacuerdo. No hay duda en cuanto a que generalmente el supuesto padre está en mejores condiciones de defenderse que su sucesión. Sin embargo, actos que de por sí, por su propia naturaleza, son insuficientes para probar la causa de acción, no dejan de serlo porque el supuesto padre esté vivo y se defienda. Si el “Criterio ... en esta clase de casos es el de evitar reclamaciones fraudulentas . . . .”, ello no se logra solamente porque medie la circunstancia de que el padre pueda oponerse a la reclamación. Para conseguirlo, es necesario que se requiera de la parte actora que demues-tre que tiene derecho al reconocimiento de acuerdo con la disposición legal que invoca para solicitarlo, disposición que contiene los requisitos que el legislador ha creído prudente exigir para la protección de todas las partes que puedan estar interesadas en un problema que es siempre complejo y de gran trascendencia social.
Manifiesta mi distinguido colega que, “Otro factor que. singulariza este caso es el hecho de que se trata de una hija conocida anteriormente por adulterina”, añadiendo que, “En esos casos, un padre casado, bajo determinado clima social, no está inclinado a hacer ostentación de su parentesco con respecto a tal clase de hijos”. Podemos presumirlo. Dice *207.además, que “Esa renuencia constituye un factor relevante •en cuanto a la posesión continua de estado . . Discre-pamos. Ese factor no es, ni puede ser “relevante” en cuanto a la posesión continua del estado. Sin embargo, puede tomarlo en consideración el juzgador al ponderar la prueba y al “apreciar en cada caso la índole, trascendencia y alcance de los actos de reconocimiento atribuidos al padre natural ■o a su familia”, y no solamente cuando se trate de un hijo adulterino, sí que también, cuando esté envuelta la filiación de aquellos que no lo sean, porque al tiempo de su concepción los padres pudieran casarse, toda vez que, aunque quizás con menos frecuencia, también en esos casos puede no haber in-clinación a hacer ostentación del parentesco. Sentencia Tribunal Supremo de España de 26 de junio de 1903. El factor a que nos referimos, es uno que, dada la condición humana y la realidad social, no es de ignorarse al considerar las circunstancias de cada caso, que son “las que han de deter-minar el alcance y trascendencia de los actos significativos y demostrativos de la posesión continua del estado de hijo natural”, pero en manera alguna puede dársele el valor y efecto de exonerar al hijo adulterino de la obligación de pro-bar actos que serena, imparcial y juiciosamente apreciados, demuestren la posesión continua del estado. Desde el mo-mento en que la demandante solicita el reconocimiento basán-dose en el inciso 2 del artículo 125 del Código Civil, no debe sancionarse que por un lado lo invoque y por el otro lo des-carte, dejando de hacer la demostración que requiere la dis-posición legal en que funda la causa de acción. Y esta es, a mi juicio, la situación en este caso. Una vez eliminada la teoría del concubinato, como lo hace mi colega, a mi enten-der correctamente, y por lo tanto, la presunción de la pater-nidad que emana de esa relación, todo lo que queda es el liecho de que la madre y el supuesto padre de Migdalia tuvieron relaciones sexuales, lo que no crea presunción de paternidad, y ciertos actos, pocos y aislados, totalmente insu-*208ficientes para justificar la conclusión a que llega en cuanto a la posesión continua del estado.
Se hace referencia en la opinión a lo expuesto por el ilustre ex Juez Presidente Sr. Del Toro en Ortiz v. Dragoni, 59 D.P.R. 14, 29, reafirmando que “No deben existir hijos sin padres”. ¿Quién querría decir lo contrario? La contestación es obvia. Sin embargo, estamos expresando un criterio que se funda en determinada legislación en vigor cuando nació Migdalia (legislación a la que se concreta ésta opinión), y no podemos caer en el error de permitir que los sentimientos individuales se sobrepongan a las normas del derecho, que en este caso son claras.
Solamente bajo la teoría de que las Leyes 229 de 1942 y 243 de 1945, enmendaron el inciso 4 del artículo 125 del Código Civil en el sentido de autorizar el reconocimiento cuando por cualquier medio de prueba se demuestra la pater-nidad, podríamos concurrir con el resultado a que llega el Juez Asociado Sr. Ortiz, pero no podemos aceptar esa teo-ría. (2) Si el legislador hubiera querido autorizar la prueba de la paternidad con cualquier prueba o por cualquier medio, lo hubiera hecho así constar como lo hizo en el Código Civil de 1902. Aun dando a las Leyes 229 y 243 la interpreta-ción más liberal, no podemos adoptar la tesis, sin quebrantar principios jurídicos tradicionalmente reconocidos, de que el referido inciso quedó implícitamente enmendado, eliminán-dose la palabra “auténtica”, o que a ésta pueda dársele una acepción que en derecho no tiene.
El objetivo fundamental de dicha legislación fué “borrar las diferencias existentes entre los hijos nacidos fuera de ma-trimonio, derivadas de la diferente condición de sus padres y abarcarlos a todos bajo la sola denominación de hijos natura-*209les para todos sus efectos legales,”(3) pero en modo alguno variar las normas establecidas en el Código Civil para obtener el reconocimiento. Este criterio concuerda con el expresado-1 por el Dr. Luis Muñoz Morales en sus Anotaciones al Código-' Civil de Puerto Rico, Yol. 1, pág. 407. Nos dice que, come consecuencia de la Ley 229 “se entenderán aplicables a los hijos antes clasificados como adulterinos o incestuosos, todos los preceptos del vigente Código Civil aplicables a los otros hijos naturales”. El silencio que sobre tales preceptos guardó el legislador no puede dar lugar a otra inferencia que no sea la de que quiso dar y dió por sentado que serían aplicables a todos los hijos nacidos fuera de matrimonio bajo tales leyes, inspiradas, sin duda alguna, en el más alto espí-ritu de justicia.

 María Figueroa Fuentes declaró que después de salir embarazada el demandado la visitó tres veces, y nunca después de haber nacido Migdalia. De las tres ocasiones en que se dice que Migdalia fué enviada a la casa del demandado, solamente en una, según la propia prueba de la demandante, se encontraba el demandado en su hogar.
Francisco Figueroa Fuentes, hermano de María, testificó que Teles-foro Díaz nunca le dijo que Migdalia era hija suya.
*205A Rosa Nieves Rosado, testigo de la demandante, se le hizo la si-guiente pregunta: “¿En alguna ocasión él le admitió que la niña era de él?” Contestó así: “Bueno .... Él me dijo tan sólo que por qué no le daba la niña María para él y su señora reconocerla, pero que des-pués no volvimos a hablar más de eso.”
En cuanto a actos realizados por la familia del demandado lo único’ que hemos encontrado en la prueba de la demandante es que la esposa de Telesforo Díaz manifestó en una ocasión que “Si María le daba la niña para ellos entonces reconocerla como hija suya”, y que en tres oca-siones mandó buscar a Migdalia y la trató con cariño, dándole leche en una de ellas.


E 1 inciso 4 del artículo 125 del Código Civil, ed. 1930, lee así: .
“Cuando el hijo pueda presentar cualquier prueba auténtica de su paternidad.


 Anotaciones al Código Civil, por el Dr. Luis Muñoz Morales, Vol. 1, pág. 401.